 



Exhibit 10.22
Execution Version
General Finance Corporation
GFN U.S. Australasia Holdings, Inc.
and
Bison Capital Australia, L.P.
Shareholders Agreement

-1-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page no.   1   Definitions and interpretation    
1  
 
  1.1   Definitions     1  
 
  1.2   Interpretation     4  
 
  1.3   Business Day     5  
 
  1.4   Inconsistency with Certificate     5  
 
                2   No Other Shareholder Agreements     5  
 
                3   Capital Stock     5  
 
                4   Acknowledgements by Shareholders     6  
 
                5   Shareholder Funding of the Company     6  
 
                6   Transfers of Securities     6  
 
  6.1   Restrictions on Transfer     6  
 
  6.2   Permitted Transfers     6  
 
  6.3   Compliance with Securities Laws     6  
 
  6.4   Registration of Transfers     7  
 
                7   Put and Call Options     7  
 
  7.1   Put Option     7  
 
  7.2   Call Options     7  
 
  7.3   Purchase Price     8  
 
  7.4   Closing     9  
 
  7.5   Liquidity Default     9  
 
                8   Transactions Requiring Approval of Bison-GE     9  
 
                9   Board Observation Rights     12  
 
  9.1   Observer Rights     12  
 
  9.2   Travel Expenses     13  
 
                10   Reports to Shareholders     13  
 
  10.1   Reports     13  
 
                11   Management of the Company     13  
 
  11.1   The Board     13  
 
                12   Representations and Warranties     13  
 
  12.1   Representations and Warranties     13  
 
  12.2   Application of Representations and Warranties     14  
 
                13   Indemnification and Release by GFC     14  
 
  13.1   Indemnification     14  
 
  13.2   Enforceability     15  
 
                14   Termination     15  
 
                15   General     15  
 
  15.1   Notices     15  
 
  15.2   Governing law and jurisdiction     16  
 
  15.3   Prohibition and enforceability     16  
 
  15.4   Waivers     16  
 
  15.5   Variation     16  
 
  15.6   Amendment     16  
 
  15.7   Cumulative rights     16  
 
  15.8   Assignment     16  
 
  15.9   Further assurances     17  
 
  15.10   Entire agreement     17  
 
  15.11   Counterparts     17  
 
  15.12   Relationship of parties     17  
 
  15.13   Investments in Competitive Businesses     17  
 
                    SCHEDULE 1 – CAPITAL STOCK     20  

-i-



--------------------------------------------------------------------------------



 



THIS SHAREHOLDERS AGREEMENT is made on September 13, 2007
PARTIES
General Finance Corporation
of
260 South Los Robles, Suite 217
Pasadena, California 91101
(“GFC”)
and
Bison Capital Australia, L.P.
of
10877 Wilshire Boulevard, Suite 1520
Los Angeles, CA 90024
(“Bison-GE”)
(each a “Shareholder” and collectively the “Shareholders”)
and
GFN U.S. AUSTRALASIA HOLDINGS, INC.
of
260 South Los Robles, Suite 217
Pasadena, California 91101
(the “Company”)
BACKGROUND
The Shareholders wish to regulate the operation of the Company on the terms set
out in this Agreement.
AGREED TERMS

1   Definitions and interpretation   1.1   Definitions       In this Agreement,
unless the context requires otherwise:       “Affiliate” means in relation to a
party, any person directly or indirectly controlling, controlled by or under
common control with that party. For the purposes of this definition, “control”
of a party means the power, either directly or indirectly, either

  (a)   to vote 50% or more of the securities having voting power for the
election of directors of such party;     (b)   to direct or cause the direction
of the management and policies, or investment decisions (by contract or
otherwise) of such party; or     (c)   in the case of the Company, the officers
and directors of the Company;



-1-



--------------------------------------------------------------------------------



 



    “Bison-GE Percentage” means, as of any date of determination, the ratio,
expressed as a percentage, of the Bison-GE Sale Shares to the total outstanding
Shares of the Company.       “Bison-GE Sale Shares” shall mean, at any date, all
of the Securities of the Company held by Bison-GE at such date.       “Bison-GE
Sale Shares Price” means that portion of the Bison-GE Completion Payment (as
defined in the Share Sale Deed) that is not paid in cash or by the Interim Note.
If in the context used, Bison-GE is selling less than all of the Shares received
as part of the Bison-GE Completion Payment, the Bison-GE Sale Shares Price shall
be proportionately reduced.       “Board” means the Board of Directors of the
Company.       “Business Day” means a day on which banks are open for domestic
business in Los Angeles excluding Saturdays, Sundays and public holidays.      
“Commencement Date” means the date of this Agreement.       “Company EBITDA”
means, in respect of the applicable period, the sum of: (i) earnings before
interest, tax, depreciation and amortization, of the Company and its
consolidated Subsidiaries, calculated in accordance with GAAP; plus (ii) any
expenses that would be classified on the consolidated income statement of the
Company as “extraordinary items” under GAAP.       “Company Group” means the
Company and its Subsidiaries.       “Certificate of Incorporation” means the
certificate of incorporation of the Company, as amended or restated from time to
time.       “Common Stock” means the common stock, par value $.0001 per share,
of the Company.       “DCGL” means the Delaware General Corporation Law.      
“Covered Business” means the sale and lease of portable storage containers,
portable container buildings and freight containers, as such Covered Business
may from time to time change with the agreement of the Company and the
Shareholders.       “Covered Territory” means that part of the world south of
Guam, west of Hawaii and east of Viet Nam.       “Determination Period” means
with respect to determination of the Put Purchase Price, the First Call Option
Purchase Price or the Second Call Option Purchase Price, the 12-month period
ending on the last day of the calendar month preceding the calendar month in
which the Put Option Exercise Notice, the First Option Call Exercise Notice or
the Second Call Option Exercise Notice was delivered.       “Director” means a
director of the Company.       “GFC Related Party” means an Affiliate of GFC
other than a member of the Company Group.       “GFC Trading Multiple” means, as
of any date of determination, the quotient of (a (i) the product of (x) the
average closing sale price of the common stock of GFC on the principal
securities exchange on which the common stock is traded on each business day
during

-2-



--------------------------------------------------------------------------------



 



    the 20-day trading period ending one trading day prior to such date of
determination, multiplied by (y) the number of fully diluted common shares of
GFC outstanding during the fiscal quarter most recently ended (for purposes of
this subclause (y), the number of fully diluted common shares of GFC shall be
calculated on the same basis as GFC calculates, and calculated using the same
information regarding common shares and common share equivalents and derivatives
as GFC uses to calculate, fully diluted shares for purposes of reporting fully
diluted earnings per share in GFC’s then most recent quarterly or annual
periodic filing with the US Securities and Exchange Commission (provided, that
if the number of fully diluted common shares of GFC has increased or decreased
by more than 1% of the number of fully diluted shares outstanding since the date
of the most recent periodic filing, the number of fully diluted shares for
purposes of this subclause (y) shall correspondingly be increased or
decreased)), plus (iii) the Net Debt of GFC, divided by (ii) the EBITDA of GFC
(determined on consolidated basis) for the 12-month period ending on the last
day of the month immediately preceding the date of determination.      
“Governmental Agency” means any government or any governmental,
semi-governmental, administrative, fiscal or judicial body, department,
commission, authority, tribunal, agency or entity.       “Interim Note” means
the note given by GFC to Bison-GE to pay a portion of the purchase price for the
capital stock of RWA pursuant to the Share Sale Deed.       “Net Debt” of any
entity means, as of any date of determination, short-term and long-term third
party indebtedness (inclusive of any debt due to any Shareholder or Affiliate of
any Shareholder) of such entity minus any cash or cash equivalents of such
entity, calculated in accordance with GAAP.       “Permitted Expenses” means
payments of up to $1,000,000 in any 12-month period made by the Company Group to
GFC and/or a GFC Related Party for administrative, expenses, overhead charges,
support charges and similar expenses; provided, that if at any time GFC or a GFC
Related Party acquires or establishes another business or company, Permitted
Expenses in any 12-month period shall be multiplied by the Reduction Percentage
on a prospective basis. For purposes of the foregoing, the “Reduction
Percentage” shall be that percentage obtained by dividing the revenues of the
Covered Business by the total revenues of GFC (determined on a consolidated
basis in accordance with GAAP); provided that Permitted Expenses shall never be
less than US $500,000. Payments on debt owed to GFC and/or the GFC Related
Parties, and dividends and distributions to Shareholders with respect to their
Shares, are not expenses included in Permitted Expenses so long as (x) such debt
or Shares are, in each case, issued with the approval of Bison-GE (to the extent
such approval is required hereunder), and (y) such debt or Shares were not
issued in consideration of the forgiveness, payment or deferral of
administrative expense payments, reimbursements or distributions made by any
member of the Company Group to GFC or any GFC Related Party.       “RWA” means
RWA Holdings Pty, Limited.       “Securities” means shares of the Common Stock
and other securities that are convertible into or exercisable for shares of the
Common Stock.       “Securities Act” means the Securities Act of 1933, as
amended.       “Shares” mean the outstanding shares of the Common Stock.

-3-



--------------------------------------------------------------------------------



 



    “Share Sale Deed” means the Share Sale Deed dated September 12, 2006
relating to shares in RWA, as from time to time amended, including the Deeds of
Variation dated January 19, 2007, March 9, 2007 and March 30, 2007.      
“Shareholder” means each person or entity that executes this Agreement as a
Shareholder under this Agreement, for so long as that person or entity owns
Shares. The initial Shareholders are Bison-GE and GFC.       “Subsidiaries” of
any entity means any corporate, partnership, limited liability or similar
entities that are directly or indirectly majority owned by such entity.      
“Transfer” means sell, transfer, assign, gift, create a security interest or
other encumbrance in, or otherwise dispose of, with or without consideration.  
1.2   Interpretation       In this Agreement, headings and boldings are for
convenience only and do not affect the interpretation of this Agreement and,
unless the context otherwise requires:

  (a)   words importing the singular include the plural and vice versa;     (b)
  words importing a gender include any gender;     (c)   where a word or phrase
is defined in this Agreement, other parts of speech and grammatical forms of
that word or phrase have a corresponding meaning;     (d)   an expression
importing a natural person includes any company, partnership, joint venture,
association, corporation or other body corporate and any Governmental Agency;  
  (e)   a reference to any thing (including, but not limited to, any right)
includes a part of that thing but nothing in this clause 1.2(e) implies that
performance of part of an obligation constitutes performance of the obligation;
    (f)   a reference to a clause, party, annexure, exhibit or schedule is a
reference to a clause of, and a party, annexure, exhibit and schedule to, this
Agreement and a reference to this Agreement includes any annexure, exhibit and
schedule;     (g)   a reference to a statute, regulation, proclamation,
ordinance or by-law includes all statutes, regulations, proclamations,
ordinances or by-laws amending, consolidating or replacing it, whether passed by
the same or another Governmental Agency with legal power to do so, and a
reference to a statute includes all regulations, proclamations, ordinances and
by-laws issued under that statute;     (h)   a reference to a document includes
an amendment or supplement to, or replacement or novation of, that document;    
(i)   a reference to a party to a document includes that party’s successors and
permitted assigns;     (j)   a covenant or agreement on the part of 2 or more
persons binds them jointly and severally;     (k)   a reference to an agreement
includes an undertaking, deed, agreement or legally enforceable arrangement or
understanding whether or not in writing;



-4-



--------------------------------------------------------------------------------



 



  (l)   a reference to an asset includes all property of any nature, including,
but not limited to, a business, and all rights, revenues and benefits;     (m)  
a reference to a document includes any agreement in writing, or any certificate,
notice, instrument or other document of any kind;     (n)   a reference to a
month is a reference to a calendar month;     (o)   a reference to a dollar
amount shall, unless specified to the contrary, be in US dollars (US$);     (p)
  all references to any accounting principle, financial statement calculation or
similar reference shall be determined in accordance with United States generally
accepted accounting principles, consistently applied (“GAAP”);     (q)   a
reference to a body, other than a party to this Agreement (including, without
limitation, an institution, association or authority), whether statutory or not:

  (i)   which ceases to exist, or     (ii)   whose powers or functions are
transferred to another body,

      is a reference to the body which replaces it or which substantially
succeeds to its powers or functions;     (r)   words and phrases defined in the
Share Sale Deed shall (unless defined herein or the context otherwise requires)
have the same meaning where used herein.

1.3   Business Day       Where the day on or by which any thing is to be done is
not a Business Day, that thing must be done on or by the following Business Day.
  1.4   Inconsistency with Certificate       If there is any inconsistency
between this Agreement and the Certificate, this Agreement prevails. At the
request of any party, the other parties must cause the Certificate to be amended
to overcome any such inconsistency.   2   No Other Shareholder Agreements      
Each of the parties, other than Bison-GE, confirms that all previous
shareholders agreements in relation to the Company have been terminated and that
as of the date hereof this Agreement is the only shareholders agreement that
governs the relationship between the Shareholders.   3   Capital Stock

  (a)   The parties acknowledge that as at the Commencement Date: (i) the
authorized capital stock of the Company consists of 10,000 shares of Common
Stock and 1,000 shares of preferred stock, (ii) there are 10,000 shares of
Common Stock outstanding, of which 1,380 shares of Common Stock are owned of
record by Bison-GE and 8,620 shares of Common Stock are owned of record by GFC;
and (iii) no shares of preferred stock are outstanding.     (b)   Each
Shareholder represents and warrants to the Company with respect to the Shares
owned by such Shareholder that:

-5-



--------------------------------------------------------------------------------



 



  (i)   Such Shareholder acquired such Shares for its own account, for
investment purposes only and not with a view to distribution in violation of the
Securities Act;     (ii)   Such Shareholder is an “accredited investor” within
the meaning of Regulation D under the Securities Act.     (iii)   Such
Shareholder understands that the issuance of such Shares to such Shareholder was
not registered under the Securities Act or under any state securities laws, and
that the provisions of the Securities Act and Rule 144 thereunder may result in
such Shareholder being required to hold the Shares for an indefinite period of
time unless the Transfer of such Shares is registered under the Securities Act,
and that the Company is not obligated to register any such Transfer.

4   Acknowledgements by Shareholders       The Shareholders unconditionally and
irrevocably acknowledge and agree that:

  (a)   the Board will be responsible for the management of the Company in its
absolute discretion, including all decisions regarding capital, customers,
revenues, purchases, sales, staffing and expenditures; and     (b)   no
representations have been made to the Shareholders as to the future performance,
conduct, continuation or profitability of the Company or the current or future
value at any time of the Securities.

5   Shareholder Funding of the Company       No Shareholder will be required to
contribute additional share capital, extend credit, provide any security or any
guarantee or otherwise make any financial accommodation available in relation to
the Company.   6   Transfers of Securities   6.1   Restrictions on Transfer    
  Each Shareholder agrees not to Transfer any Securities or interest therein
except as permitted by this Agreement.   6.2   Permitted Transfers       A
Shareholder may Transfer any of its Securities if the proposed Transfer: (a) is
of the entire legal and beneficial interest in those Securities; (b) and the
proposed transferee is first approved in writing by the other Shareholders; and
(c) the Transfer is in compliance applicable securities laws.   6.3   Compliance
with Securities Laws       Each Shareholder agrees not to Transfer any of such
Shareholder’s Shares except pursuant to an effective registration statement
under the Securities Act or an exemption from registration. As a further
condition to any such Transfer, except in the event that such Transfer is made
pursuant to an effective registration statement under the Securities Act, if in
the reasonable opinion of counsel to the Company any Transfer of such Shares by
the contemplated transferee thereof would not be exempt from the registration
and prospectus delivery requirements of the Securities Act, the Company may
require the contemplated transferee to furnish it with an investment letter
setting forth such information and agreements as may be reasonably requested by
the Company to ensure compliance by such transferee with the Securities Act.

-6-



--------------------------------------------------------------------------------



 



6.4   Registration of Transfers

  (a)   The Company must refuse to register the Transfer of any Security unless
(i) if the transferee is not a Shareholder under this Agreement unless the
transferee has entered into an agreement in form and substance satisfactory to
the Company agreeing to be bound by the obligations of a Shareholder under this
Agreement, and (ii) the Transfer is permitted by this Agreement.     (b)  
Subject to clause 6.4(c), the Company must not decline to register the Transfer
of any Security which otherwise qualifies under clause 6.4(a).     (c)   The
Company may require the transferor or the person named as transferee in any
transfer lodged for registration to provide the Company with such information
and evidence as the Company considers necessary or relevant to determine whether
a particular Transfer of Securities is permitted under this Agreement. If that
information or evidence is not provided to the satisfaction of the Company
within 20 Business Days after that request, the Company may refuse to register
the Transfer in question.

7   Put and Call Options   7.1   Put Option

  (a)   Bison-GE Put Option. In accordance with the terms and conditions set
forth herein, at any time following the second anniversary of the Second
Completion Date (as defined in the Share Sale Deed), Bison-GE shall have the
right and option (the “Put Option”) to elect to cause the Company and GFC (the
obligations of which shall be joint and several hereunder) to purchase from
Bison-GE (and from any permitted transferee thereof), and upon such election
Bison-GE (and any such permitted transferee) shall sell and transfer to GFC and
the Company, all and not less than all the Bison-GE Sale Shares.     (b)  
Manner of Exercise. Subject to the terms and conditions of this Section 7, the
Put Option may be exercised by the delivery by Bison-GE of a written notice (the
“Put Option Exercise Notice”) to the Company and GFC stating that Bison-GE is
exercising the Put Option and containing instructions for the payment of the Put
Purchase Price (as defined below). The Put Purchase Price shall be paid in full
in accordance with the provisions of this Section 7. The Put Option Exercise
Notice shall be irrevocable.

7.2   Call Options.

  (a)   First Call Option.

  (i)   At any time prior to the third anniversary of the Second Completion Date
and provided that Bison-GE shall not have previously exercised the Put Option,
in accordance with the terms and conditions set forth in this Section 7, the
Company and/or GFC shall have the right and option to elect (the “First Call
Option”) to cause Bison-GE (and any of its permitted transferees) to sell and
transfer to the Company or GFC (as the case may be) the Bison-GE Sale Shares.  
  (ii)   Manner of Exercise. Subject to the terms and conditions of this
Section 7, the First Call Option may be exercised by the delivery by the Company
or GFC of a written notice (the “First Call Option Exercise Notice”) to Bison-GE
stating that the Company or GFC is exercising the First Call

-7-



--------------------------------------------------------------------------------



 



      Option. The First Call Option Purchase Price (as defined below) shall be
paid in full in accordance with the provisions of this Section 7. The First Call
Option Exercise Notice shall be irrevocable.

  (b)   Second Call Option.

  (iii)   At any time following the third anniversary of the Second Completion
Date, in accordance with the terms and conditions set forth in this Section 7,
the Company and/or GFC shall have the right and option to elect (the “Second
Call Option”) to cause Bison-GE (and any of its permitted transferees) to sell
and transfer to the Company or GFC (as the case may be) the Bison-GE Sale
Shares.     (iv)   Manner of Exercise. Subject to the terms and conditions of
this Section 7, the Second Call Option may be exercised by the delivery by the
Company and/or GFC of a written notice (the “Second Call Option Exercise
Notice”) to Bison-GE stating that the Company and/or GFC is exercising the
Second Call Option. The Second Call Purchase Price (as defined below) shall be
paid in full in accordance with the provisions of this Section 7. The Second
Call Option Exercise Notice shall be irrevocable.

  (c)   Exercise of Put Option after Call Option. If within 15 days after
delivery of the First Call Option Exercise Notice or the Second Call Option
Exercise Notice Bison-GE delivers a Put Option Exercise Notice, the Bison-GE
Sale Shares shall be sold pursuant to the Put Option, and not the First or
Second Call Option, provided that the Closing shall occur no later than 30
Business Days delivery of the First Call Option Exercise Notice or Second Call
Option Exercise Notice, as the case may be.

7.3   Purchase Price.

  (a)   Put Purchase Price. The purchase price (the “Put Purchase Price”) for
the Bison-GE Sale Shares in connection with the exercise of the Put Option shall
be the amount that is the greatest of the following:

  (i)   the amount equal to the Bison-GE Percentage multiplied by the result of
(x)(i) 8.25 multiplied by (ii) the sum of Company EBITDA for the Determination
Period plus all administrative expense payments or reimbursements made by any
member of the Company Group to GFC or any GFC Related Party in respect of such
period, minus (y) the Net Debt of the Company Group;     (ii)   the amount equal
to the Bison-GE Percentage multiplied by the result of (x)(i) the GFC Trading
Multiple multiplied by (ii) the Company EBITDA for the Determination Period,
minus (y) the Net Debt of the Company Group; or     (iii)   the Bison-GE Sale
Shares Price.

  (b)   First Call Option Purchase Price. The purchase price (the “First Call
Option Purchase Price”) for the Bison-GE Sale Shares in connection with the
exercise of the First Call Option shall be equal to the product of (x) 2.75
multiplied by (y) the Bison-GE Sale Shares Price     (c)   Second Call Option
Purchase Price. The purchase price (the “Second Call Option Purchase Price”) for
the Bison-GE Sale Shares in connection with the exercise of the Second Call
Option shall be equal to the greater of the following:

  (i)   the amount equal to the Bison-GE Percentage multiplied by the result of
(x)(i) 8.75 multiplied by (ii) Company EBITDA for the Determination

-8-



--------------------------------------------------------------------------------



 



      Period plus all administrative expense payments or reimbursements made by
any member of the Company Group to GFC or any GFC Related Party in respect of
such period, minus (y) the Net Debt of the Company Group; or     (ii)   the
amount equal to the Bison-GE Percentage multiplied by the result of (x)(i) the
GFC Trading Multiple multiplied by (ii) the sum of Company EBITDA for the
Determination Period, minus (y) the Net Debt of the Company Group.

  (d)   Payment of Purchase Price. The Put Purchase Price, First Call Option
Price and Second Call Option Price shall be paid in cash in immediately
available US dollar denominated funds in the United States.     (e)   Date of
Determination. The date of determination of the Put Purchase Price, First Call
Option Price and Second Call Option Price shall be the date of delivery of the
Put Option Exercise Notice, the First Call Option Exercise Notice or the Second
Call Option Exercise Notice, as the case may be.

7.4   Closing       The Company and GFC shall have the right to determine which
of them shall purchase the Bison-GE Sale Shares or in what amounts either shall
purchase, and shall have the right to have such Shares purchased by any other
nominee (the Company, GFC and/or such other nominee, the “Purchaser), provided
that such nomination shall not relieve the Company and GFC of its obligation to
pay the purchase price in full in cash for the Bison-GE Sale Shares. The
consummation of the Put Option to the Purchaser or the First or Second Call
Option by the Purchaser pursuant to this Section 7 (the “Closing”) shall take
place at the offices of Sheppard, Mullin, Richter & Hampton, LLP at 333 South
Hope Street, 48th Floor, Los Angeles, California, 90071 (or at such other place
upon which Bison-GE and GFC shall agree), on the date (the “Closing Date”) that
is no later than thirty (30) Business Days after the date the Put Option
Exercise Notice is delivered to the Company and GFC or the First or Second Call
Option Exercise Notice (as applicable) is delivered to Bison-GE, as applicable.
At the Closing, the Purchaser must deliver to Bison-GE by wire transfer of
immediately available funds the applicable Purchase Price.   7.5   Liquidity
Default       If the Company and GFC fail to consummate a Closing in accordance
with this Section 7 as a result of liquidity issues which, after commercially
reasonable efforts, the Company and GFC are unable to resolve, then the Company
and GFC shall use commercially reasonable efforts to consummate such Closing as
soon as possible thereafter but no later than three (3) months after the failed
Closing Date; provided, that the multiples set forth in Sections 7.3(a)(i)(x)
and (c)(i)(x) shall be increased to 9.25 and 9.75, respectively, and the Put
Purchase Price or the First Call Option Purchase Price, as applicable, shall be
recalculated accordingly. The multiples shall continue to increase by 1.0 for
each 12-month period in which the Company and GFC fail to consummate a Closing
in accordance with this Section 7. If the new Purchase Price calculated in
accordance with the foregoing sentences is higher than the Purchase Price with
respect to the failed Closing, then the Closing shall be consummated at such
higher price.   8   Transactions Requiring Approval of Bison-GE; Right of First
Refusal   8.1   Transactions Requiring Prior Approval       Without the prior
written consent of Bison-GE (which consent may be granted or declined in its
absolute discretion), except as provided in Section 8.2, no member of the
Company Group may:

-9-



--------------------------------------------------------------------------------



 



  (a)   (Assets) sell, transfer, assign or dispose of material assets (either
tangible or intangible) except in the ordinary course of the Covered Business or
any other business to which Bison-GE has consented in accordance with clause
8.3(g);     (b)   (Auditor) appoint or remove any auditor other than the
auditors as of the Commencement Date or Grobstein Horwath & Company LLP or WHK
Greenwoods;     (c)   (Related Party Transactions) enter into, modify or amend
any transaction with GFC or any GFC Related Party other than: (i) Permitted
Expenses; (ii) remuneration and expense reimbursement paid in the ordinary
course of Covered Business in the Covered Territory; (iii) the purchase and sale
of assets at market rates in the ordinary course of Covered Business in the
Covered Territory; and (iv) the issuance of 8,620 Shares to GFC and other
transactions contemplated by the Share Sale Deed, including the assumption of
the Interim Note.     (d)   (Further Issues of Capital Stock) issue, sell,
pledge or grant any right to have issued, sold, pledged or granted any capital
stock or Securities of any member of the Company Group, or redeem, buy back any
capital stock or Securities of any member of the Company Group, or, amend or
modify the rights attaching to the capital stock or Securities of any member of
the Company Group (other than the rights attaching to any such Securities held
by a member of the Company Group that is wholly owned, directly or indirectly,
by the Company), which such rights may be so amended or modified), except:
(i) the pledge of such Securities to secure senior indebtedness obtained by one
or more members of the Company Group or to secure a guaranty of senior
indebtedness by one or more members of the Company Group; and (ii) issuances,
sales, pledges, redemptions, or buy backs among members of the Company Group;  
  (e)   (Further Issues of Subordinated Debt) issue or sell any subordinated
debt other than issuances and sales among members of the Company Group;     (f)
  (Dividends) declare, set aside for payment or pay any dividend or distribution
with respect to any of the capital of the Company (for avoidance of doubt, this
covenant does not prohibit dividends or distributions with respect to the
capital of any other member of the Company Group);     (g)   (Scope of Business)
change the nature or scope of the business of the Company Group as a whole or
commence any new business which is not ancillary or incidental to the Covered
Business or any other business conducted by the Company Group with the written
consent of Bison-GE except that in a connection with the acquisition of a
business or company, if such business or company derived less than 20% of its
total revenues from business other than Covered Business for the Relevant
Period, the Company Group may conduct such business for up to 12 months
following the closing of the acquisition. For this purpose, the “Relevant
Period” shall mean the 12-month period ending on the last day of the calendar
quarter immediately preceding the calendar quarter in which the member of the
Company Group enters into an agreement for such acquisition;     (h)   (Merge)
merge or consolidate with any person that results in a change of control of any
member of the Company Group or otherwise effect a transaction that results in a
change in control of the Company;     (i)   (Acquisition) acquire any company or
business with an Enterprise Value in excess of $10 million if such acquisition
requires the Company Group to obtain additional debt or equity financing from
any Person (other than other members of the Company Group); for this purpose,
the “Enterprise Value” of a business or company shall mean the purchase price
paid by the Company Group for the stock or assets of such business or company
plus all Indebtedness of such business or company assumed or paid by the Company
Group.



-10-



--------------------------------------------------------------------------------



 



  (f)   (Agreements) enter into any agreement to do any of the foregoing.

8.2   Right of First Refusal

  (a)   Notwithstanding the restrictions under Sections 8.1(c), (d) and/or (e),
any member of the Company Group (an “Issuing Member”) may at any time and from
time to time issue and sell capital stock or subordinated debt to GFC and/or any
GFC Related Party for cash, provided that the Issuing Member complies with the
requirements of this Section 8.2. If the Issuing Member desires to issue and
sell Common Stock and/or subordinated debt (for the purposes of this
Section 8.2(a), the “Offered Securities”) to GFC and/or any GFC Related Entity,
it shall give written notice thereof to Bison-GE (for the purposes of this
Section 8.2(a), the “Offer Notice”), which notice shall make reference to this
Section 8.2 and shall identify the Offered Securities, the amount of Offered
Securities, the purchase price therefor and the other material terms and
conditions of the issuance and sale of such Offered Securities. Bison-GE shall
have 15 Business Days from delivery of such notice to elect by written notice
(for the purposes of this Section 8.2(a), the “Acceptance Notice”) to the
Issuing Member to purchase up to its pro rata share of the Offered Securities
for cash, which Acceptance Notice shall specify the amount of Offered Securities
Bison-GE elects to purchase. Subject to the remaining provisions of this
Section 8.2(a), the Acceptance Notice shall constitute a binding offer of
Bison-GE to purchase the amount the Offered Securities Bison-GE elects to
purchase for cash on the same terms and conditions as provided in the Offer
Notice with respect to such Offered Securities. If Bison-GE does not deliver an
Acceptance Notice within such 15-Business Day period, the Issuing Member may
issue and sell the number of Offered Securities (or some portion thereof) to GFC
and/or any GFC Related Party as provided in, and on the same terms and
conditions as provided in, the Offer Notice at any time and from time to time
during the 75-day period ending at the end of such 15-day period. If Bison-GE
delivers an Acceptance Notice, the Issuing Member may only issue the Offered
Securities identified in an Offer Notice to GFC and/or any GFC Related Party if
it issues to Bison-GE such portion of the number of Offered Securities (up to
Bison-GE’s pro rata share) provided in the Offer Notice as Bison-GE shall have
elected to purchase in its Acceptance Notice. The Issuing Member shall give
Bison-GE at least three Business Days notice of the proposed closing date (which
shall be a Business Day) for the purchase and sale of Offered Securities as
provided in the Offer Notice. Bison-GE shall only be obligated to purchase the
number of Offered Securities it elects to acquire pursuant to an Acceptance
Notice if (i) such Offered Securities are to be sold to Bison-GE on the same
terms and conditions as the other Offered Securities identified in the
applicable Offer Notice are to be sold to GFC and /or the applicable GFC Related
Party, and (ii) such Offered Securities are to be sold to Bison-GE pursuant to a
written agreement which contains customary and reasonable provisions, including
but not limited to customary and reasonable representations and warranties. If
Bison-GE breaches its obligation to purchase Offered Securities, or otherwise
fails to purchase Offered Securities at the closing date, and such breach or
failure continues for more than one Business Day following notice of the breach
from the Issuing Member to Bison-GE, the Issuing Member shall have the right to
sell such Offered Securities to GFC and/or any GFC Related Party.     (b)  
Notwithstanding the requirements of Section 8.1(c), (d) and/or (e), any
Subsidiary of any member of the Company Group (an “Issuing Subsidiary”) may at
any time and from time to time issue and sell subordinated debt to any person
provided that the Issuing Subsidiary complies with the requirements of this
Section 8.2(b). If the Issuing Subsidiary desires to issue and sell subordinated
debt (for the purposes of this Section 8.2(b), the “Offered Securities”) to any
such person (other than GFC and/or any GFC Related Entity, which such issuances
and sales are governed by Section 8.2(a)), it shall give written notice

-11-



--------------------------------------------------------------------------------



 



      thereof to Bison-GE (for the purposes of this Section 8.2(b), the “Offer
Notice”), which notice shall make reference to the Section 8.2 and shall
identify the Offered Securities, the amount of Offered Securities, the purchase
price therefor and the other material terms and conditions of the issuance and
sale of such Offered Securities. Bison-GE shall have 15 Business Days from
delivery of such notice to elect by written notice (for the purposes of this
Section 8.2(b), “Acceptance Notice”) to the Issuing Subsidiary to purchase up to
its pro rata share of the Offered Securities for cash, which Acceptance Notice
shall specify the amount of Offered Securities Bison-GE elects to purchase.
Subject to the remaining provisions of this Section 8.2(b), the Acceptance
Notice shall constitute a binding offer of Bison-GE to purchase the amount of
Offered Securities Bison-GE elects to purchase for cash on the same terms and
conditions as provided in the Offer Notice with respect to such Offered
Securities. If Bison-GE does not deliver an Acceptance Notice within such
15-Business Day period, the Issuing Subsidiary may issue and sell the number of
Offered Securities (or some portion thereof) to GFC and/or any GFC Related Party
as provided in, and on the same terms and conditions as provided in, the Offer
Notice at any time and from time to time during the 75-day period ending at the
end of such 15-Business Day period. If Bison-GE delivers an Acceptance Notice,
the Issuing Subsidiary may only issue the Offered Securities identified in an
Offer Notice to GFC and/or any GFC Related Party if it issues to Bison-GE such
portion of the number of Offered Securities (up to Bison-GE’s pro rata share)
provided in the Offer Notice as Bison-GE shall have elected to purchase in its
Acceptance Notice. The Issuing Member shall give Bison-GE at least three
Business Days notice of the proposed closing date (which shall be a Business
Day) for the purchase and sale of Offered Securities as provided in the Offer
Notice. Bison-GE shall only be obligated to purchase the number of Offered
Securities it elects to acquire pursuant to an Acceptance Notice if (i) such
Offered Securities are to be sold to Bison-GE on the same terms and conditions
as the other Offered Securities identified in the applicable Offer Notice are to
be sold to such other person or persons, and (ii) such Offered Securities are to
be sold to Bison-GE pursuant to a written agreement which contains customary and
reasonable provisions, including but not limited to customary and reasonable
representations and warranties. If Bison-GE breaches its obligation to purchase
Offered Securities, or otherwise fails to purchase Offered Securities, at the
closing date, and such breach or failure continues for more than one Business
Day following notice of the breach from the Issuing Subsidiary to Bison-GE, the
Issuing Subsidiary shall have the right to sell such Offered Securities to any
other Person.     (c)   For purposes of this Section 8.2, pro rata shall be
based on the Bison-GE Percentage.     (d)   Without notice to GFC (such notice
being expressly waived), Bison-GE may set off and apply to any obligations due
to Bison-GE and/or its Affiliates under any other agreement to which GFC or its
Affiliates (on the one hand) and Bison-GE or its Affiliates (on the other hand)
are a party, any and all amounts due or payable from time to time by Bison-GE to
GFC under this Agreement (which amounts may include, among other things, amounts
payable by Bison-GE upon the exercise of any rights under Section 8.2 hereof).

9   Board Observation Rights   9.1   Observer Rights       Bison-GE will have
the right to send one non-voting representative on its behalf (the “Observer”)
to attend all meetings of the Board, including all committees thereof, solely in
a non-voting observer capacity. The Company will give to the Observer the same
notice of such meetings that it provides to the directors. The Company will
furnish to the

-12-



--------------------------------------------------------------------------------



 



    Observer copies of all notices, minutes, consents, board package materials
and other materials (including the reports delivered pursuant to Article 10)
that it makes available to its Directors as and when such materials are provided
to its Directors. The Observer may participate in discussions of matters under
consideration by the Board and any matters brought before any committee thereof
but will not be entitled to vote on any matter presented to the Board. Bison-GE
will have the right to remove and replace its Observer in its sole discretion
and to designate a substitute representative if such Observer is unable or
unwilling to attend any of the Board’s meetings, including any committees
thereof. Notwithstanding the foregoing, the Observer will not be entitled to be
present at any discussions, or receive board package or other materials that
involve matters between the Company and Bison-GE or to participate in
discussions involving third party claims (or potential third party claims)
against the Company at which Company legal counsel is present and the attendance
by Observer would, in the opinion of legal counsel, cause the Company to lose
attorney-client privilege with respect to such discussions.   9.2   Travel
Expenses       The Company must bear and pay such reasonable travel (coach
airfare), accommodation and other expenses as may be incurred by the Observer
for the purpose of travelling to and attending Board meetings.   10   Reports to
Shareholders   10.1   Reports       The Company shall provide to each
Shareholder, as soon as available, but in any event within forty-five (45) days
after the end of each fiscal quarter of the Company, the following
Company-prepared financial statements (which need not include footnotes): (i) a
consolidated balance sheet as of the last day of such quarter; (ii) consolidated
statements of income for such quarter and year-to date; and (iii) consolidated
statements of cash flows for such quarter and year-to-date. The Company shall
also provide such other information related to its interest as a shareholder
that a Shareholder may from time to time reasonably request.   11   Management
of the Company   11.1   The Board       The Board shall be responsible for the
overall direction and control of the management of the Company and the
formulation of the policies to be applied in the conduct of the business.
Similarly, management of any other member of the Company Group is vested in the
board of directors of that member.   12   Representations and Warranties   12.1
  Representations and Warranties       Each party represents and warrants to the
other parties as at the date of this Agreement that:

  (a)   it is duly incorporated as a corporation or organized as a partnership
and the execution, delivery and performance of this Agreement does not violate
its certificate of incorporation or partnership agreement, as applicable;    
(b)   it has the power and has taken all corporate or partnership, as
applicable, and other action required, to enter into this Agreement and to
authorize the execution and delivery of this Agreement and the performance of
its obligations under this Agreement;

-13-



--------------------------------------------------------------------------------



 



  (c)   this Agreement constitutes a valid and legally binding obligation of it
in accordance with its terms; and     (d)   the execution, delivery and
performance of this Agreement does not violate any existing law or any document
or agreement to which it is a party or which is binding on it or any of its
assets.

12.2   Application of Representations and Warranties       All representations
and warranties in this Agreement:

  (a)   survive the execution and delivery of this Agreement;     (b)   remain
in full force and effect for the term of this Agreement; and     (c)   are given
with the intent that liability under those representations and warranties is not
to be confined to breaches discovered prior to the date of this Agreement.

13   Indemnification and Release by GFC   13.1   Indemnification.       GFC
shall pay, indemnify, defend, and hold Bison-GE and each of its officers,
directors, partners, trustees, members, advisors (including, without limitation,
attorneys, accountants and financial advisors), employees, agents,
attorneys-in-fact and controlling persons (each, an “Indemnified Person”)
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, losses, damages,
including, but not limited to, punitive, exemplary, consequential or indirect
damages and liabilities of any kind, and all reasonable attorneys’ fees and
disbursements and other costs and expenses actually incurred in connection
therewith, or for recovery under directors’ and officers’ liability insurance
policies maintained by GFC (as and when they are incurred and irrespective of
whether suit is brought), whether or not brought by a third party (collectively
“Claims”), at any time asserted against, imposed upon, or incurred by any of
them (i) in connection with or as a result of or related to the execution,
delivery, enforcement, performance, or administration of the Share Sale Deed or
the transactions contemplated thereby, including, without limitation, any
failure to obtain consent or approval to consummate the transactions
contemplated by the Share Sale Deed or breach of any representation, warranty,
covenant or agreement made by GFC or GFN Australasia Finance Pty Limited (but
not any other party) in the Share Sale Deed, (ii) with respect to the
acquisition of Sale Shares (as such term is defined in the Share Sale Deed),
(iii) with respect to any investigation, litigation, or proceeding related to
this Agreement or any act, omission, event, or circumstance in any manner
related thereto including, but not limited to, in connection with the
enforcement of the indemnification obligations set forth herein, and (iv) in
connection with any failure to obtain any consent or approval to assign any
rights under the Share Sale Deed (all the foregoing, collectively, the
“Indemnified Liabilities”). The foregoing to the contrary notwithstanding, GFC
shall have no obligation to any Indemnified Person under this Section 13.1 with
respect to any Indemnified Liability: (a) arising or resulting from Bison-GE’s
breach of any its representations, warranties, covenants and agreements under
the Share Sale Deed (but not with respect to any covenant or agreement of
Bison-GE in the Share Sale Deed that is assumed by the Company as of the Second
Closing and for which Bison-GE was not in default as of the date of the
assumption and not with respect to any failure to obtain any consent or approval
to assign any rights under the Share Sale Deed), this Agreement or any other
agreement; or (b) that a court of appropriate jurisdiction in a final and
non-appealable determination determines to have resulted from the willful

-14-



--------------------------------------------------------------------------------



 



    misconduct or fraud of such Indemnified Person (other than with respect to
any failure to obtain any consent or approval to assign any rights under the
Share Sale Deed) (such determination being hereinafter referred to as a “Final
Willful Misconduct Determination”). This Section 13.1 shall survive the
termination of this Agreement.   13.2   Enforceability.       THE
INDEMNIFICATION PROVISIONS IN THIS SECTION 13 SHALL BE ENFORCEABLE REGARDLESS OF
WHETHER THE LIABILITY IS BASED UPON PAST, PRESENT OR FUTURE ACTS, CLAIMS OR LAWS
(INCLUDING ANY PAST, PRESENT OR FUTURE BULK SALES LAW, ENVIRONMENTAL LAW,
FRAUDULENT TRANSFER ACT, OCCUPATIONAL SAFETY AND HEALTH LAW OR PRODUCTS
LIABILITY, SECURITIES OR OTHER LAW) AND REGARDLESS OF WHETHER ANY PERSON
(INCLUDING THE PERSON FROM WHOM INDEMNIFICATION IS SOUGHT) ALLEGES OR PROVES THE
SOLE, CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF THE PERSON SEEKING
INDEMNIFICATION OR THE SOLE OR CONCURRENT STRICT LIABILITY IMPOSED UPON THE
PERSON SEEKING INDEMNIFICATION.   14   Termination       This Agreement
terminates on the earlier to occur of:

  (a)   there being only one Shareholder in the Company; or     (b)   each of
the Shareholders agreeing in writing to terminate this Agreement.

15   General   15.1   Notices

  (a)   Any notice or other communication including, but not limited to, any
request, demand, consent or approval, to or by a party to this Agreement:

  (i)   must be in legible writing and in English addressed as shown below:

  (A)   if to the Company and/or GFC:         General Finance Corporation
260 South Los Robles, Suite 217
Pasadena, California 91101
Attention: Ronald F. Valenta and John O. Johnson
Facsimile: (626) 795-8090;     (B)   if to Bison-GE:

10877 Wilshire Boulevard, Suite 1520
Los Angeles, CA 90024
Attention: Douglas B. Trussler
Facsimile: (310) 260-6576;

or as specified to the sender by any party by notice;

  (ii)   where the sender is a company, must be signed by an officer;     (iii)
  is regarded as being given by the sender and received by the addressee:

  (A)   when actually received by the addressee; or     (B)   if by facsimile
transmission, whether or not legibly received, when transmitted to the
addressee,

-15-



--------------------------------------------------------------------------------



 



      but if the delivery or receipt is on a day which is not a Business Day or
is after 4.00 pm (addressee’s time) it is regarded as received at 9.00 am on the
following Business Day; and

  (iv)   can be relied upon by the addressee and the addressee is not liable to
any other person for any consequences of that reliance if the addressee believes
it to be genuine, correct and authorised by the sender.

  (b)   A facsimile transmission is regarded as legible unless the addressee
telephones the sender within one Business Day after transmission is received or
regarded as received under clause 15.1(a)(iii) and informs the sender that it is
not legible.     (c)   In this clause 15.1, a reference to an addressee includes
a reference to an addressee’s officers, agents or employees or any person
reasonably believed by the sender to be an officer, agent or employee of the
addressee.

15.2   Governing law and jurisdiction       This Agreement is governed by the
laws of California.   15.3   Prohibition and enforceability

  (a)   Any provision of, or the application of any provision of, this Agreement
or any power that is prohibited in any jurisdiction is, in that jurisdiction,
ineffective only to the extent of that prohibition.     (b)   Any provision of,
or the application of any provision of, this Agreement which is void, illegal or
unenforceable in any jurisdiction does not affect the validity, legality or
enforceability of that provision in any other jurisdiction or of the remaining
provisions in that or any other jurisdiction.

15.4   Waivers       Waiver of any power or right under this Agreement:

  (a)   must be in writing signed by the party entitled to the benefit of that
power or right; and     (b)   is effective only to the extent set out in that
written waiver.

15.5   Variation       A variation of any term of this Agreement must be in
writing and signed by the parties.   15.6   Amendment       This Agreement may
only be amended by the written consent of each Shareholder who holds more than
5% of the Company’s outstanding shares of Common Stock and who is adversely
affected by such amendment.   15.7   Cumulative rights       The powers are
cumulative and do not exclude any other right, power, authority, discretion or
remedy of the parties.   15.8   Assignment       Rights arising out of or under
this Agreement are not assignable by a party, except in connection with
permitted transfers of Shares under this Agreement, without the prior written
consent of every other party, which consent must not be unreasonably withheld.

-16-



--------------------------------------------------------------------------------



 



15.9   Further assurances       Each party must do all things and execute all
further documents necessary to give full effect to this Agreement.   15.10  
Entire agreement       This Agreement supersedes all previous agreements in
respect of its subject matter and embodies the entire agreement between the
parties.   15.11   Counterparts

  (a)   This Agreement may be executed in any number of counterparts.     (b)  
All counterparts, taken together, constitute one instrument.     (c)   A party
may execute this Agreement by signing any counterpart.

15.12   Relationship of parties       Neither party is the partner, agent,
employee or representative of any other party and neither party has the power to
incur any obligations on behalf of, or pledge the credit of, any other party  
15.13   Investments in Competitive Businesses

  (a)   GFC agrees that without the prior written consent of Bison-GE, it will
not, either directly or through one or more GFC Related Parties, purchase equity
interests in, merge with, or purchase all or substantially all of the assets of
(or otherwise acquire the business of), any entity that during the Relevant
Period, derived more than 20% of its revenues from the Covered Business in the
Covered Territory (a “Covered Acquisition”) or, if not engaging in the Covered
Business in the Covered Territory during the Relevant Period, has developed any
written or other formal plans, projects or proposals to engage in the Covered
Business in the Covered Territory, and has presented such plans, projects or
proposals to its board of directors (or similar governing body), which plans or
proposals provide that such entity will likely generate more than 20% of its
revenues from the Covered Business in the Covered Territory during the following
24 months. For this purpose, the “Relevant Period” shall mean the 12-month
period ending on the last day of the calendar quarter immediately preceding the
calendar quarter in which GFC and/or a GFC Related Party enter into an agreement
for such purchase of equity interests or assets or merger.     (b)   Bison-GE
acknowledges and agrees that: (i) GFC and GFC Related Parties may purchase
equity interests in, merge with, or purchase all or substantially all of the
assets of any entity that during the Relevant Period derived less than 20% of
its revenues from the Covered Business in the Covered Territory; (ii) GFC and
GFC Related Parties may engage in the Covered Business anywhere in the world,
provided that if a GFC Related Party that engages in the Covered Business was
acquired by GFC in a Covered Acquisition, such GFC Related Party must be a
member of the Company Group from and after the date of the Covered Acquisition;
(iii) any action or activity by GFC or GFC Related Parties under subparagraphs
(i) or (ii) shall not be deemed a breach of this Agreement, or the breach or
violation of any fiduciary or other obligation or duty by GFC or GFC Related
Parties or any officers or directors thereof or of any member of the Company
Group to Bison-GE or any of its permitted transferees; and (iv) subject to
clause 8.3, neither GFC nor any GFC Related Party shall have any obligation or
duty whatsoever to offer the opportunity to Bison-GE or any of Bison-GE’s
Affiliates to invest in, purchase, finance or participate in any purchase of
equity

-17-



--------------------------------------------------------------------------------



 



      interests in, merger with, or purchase of all or substantially all of the
assets of, any entity. Notwithstanding the foregoing, in no event shall the
business, assets or properties of the Company Group be used to support, nor
except as permitted by Section 8.1(c) shall any members of the Company Group
enter into transactions with, those businesses, operations and GFC Related
Parties that conduct the Covered Business but which are excluded from this
Agreement as a result of this Section 15.13.

-18-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first written
above.

                  GENERAL FINANCE CORPORATION    
 
           
 
  By   /s/ John O. Johnson    
 
     
 
John O. Johnson, Chief Operating Officer    
 
                BISON CAPITAL AUSTRALIA, L.P. , a Delaware limited partnership
By: BISON CAPITAL AUSTRALIA GP, LLC, its general partner    
 
           
 
  By   /s/ Douglas B. Trussler    
 
     
 
Douglas B. Trussler, Managing Member    
 
                GFN U.S. AUSTRALASIA HOLDINGS, INC.    
 
           
 
  By   /s/ John O. Johnson    
 
     
 
John O. Johnson, Chief Operating Officer    

-19-



--------------------------------------------------------------------------------



 



SCHEDULE 1 – CAPITAL STOCK

                                      Number of Shares of     Shareholder      
Common Stock   % of Share Capital Bison –GE  
 
    1,380       13.8 % GFC  
 
    8,620       86.2 %

Shareholders Agreement — Signature Page

-20-